UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 2) VERTEX ENERGY, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 92534K107 (CUSIP Number) Benjamin P. Cowart 1331 Gemini, Suite 250 Houston, Texas 77058 Telephone: 866-660-8156 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 4, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. |1| Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Benjamin P. Cowart |2| Check the Appropriate Box if a Member of a Group (a)[ ] (b)[ ] |3| SEC Use Only |4| Source of Funds PF, OO |5| Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] |6| Citizenship or Place of Organization USA |7 | Sole Voting Power (see Item 3 and Item 5 below) · 2,632,364 shares of common stock held individually by Mr. Cowart; · 244,299 shares of common stock held through The Benjamin Paul Cowart 2012 Grantor Retained Annuity Trust, which Mr. Cowart controls the voting and disposition of; · 100,765 shares of common stock held through VTX, Inc., which Mr. Cowart controls the voting and disposition of; · 109,934 shares of common stock issuable upon the exercise of warrants to purchase shares of common stock held through The Benjamin Paul Cowart 2012 Grantor Retained Annuity Trust, which Mr. Cowart controls the voting and disposition of; · 292,544 shares of common stock issuable upon the exercise of options to purchase shares of common stock held personally by Mr. Cowart (not including 81,250 shares of common stock issuable upon the exercise of outstanding options to purchase shares of common stock held by Mr. Cowart which have not vested to Mr. Cowart to date and will not vest within 60 days of the date of this filing); and Number of Shares Bene- ficially Owned by Each Reporting Person With · 2,943 shares of common stock issuable upon the exercise of options to purchase shares of common stock held by VTX, Inc., which Mr. Cowart controls the voting and disposition of. | 8 | Shares Voting Power · 7,500 shares of common stock held through Vertex Holdings, L.P., which securities Mr. Cowart is deemed to beneficially own; and · 4,796,761 shares of common stock held through B&S Cowart II Family LP, which securities Mr. Cowart is deemed to beneficially own. |9 | Sole Dispositive Power (a) Shares of common stock: 2,977,428 (b) Shares of common stock issuable in connection with the exercise of vested options: 295,487 (c) Shares of common stock issuable in connection with the exercise of warrants: 109,934 |10 | Shared Dispositive Power Shares of common stock: 4,804,261 |11| Aggregate Amount Beneficially Owned by Each Reporting Person (see Item 3) (a) Total shares which the Reporting Person holds sole or shared voting or dispositive power in connection with: 7,781,689 (b)
